Title: Abigail Adams to Mary Smith Cranch, 1 November 1789
From: Adams, Abigail
To: Cranch, Mary Smith


        
          Richmond Hill Novbr 1 1789
          my dear sister
        
        A strange phenomanan has happend in our Family. I believe I wrote you that Louissa and John were both innoculated for the small pox but neither of their arms shew’d any proofs after the 2d Day. Louissa was soon seizd with the cold & Fever which has so universally prevaild here. upon the 10 day John was very sick apparantly the symptoms of the small pox, but they lasted only one day on the 17 day the child had an inflamation in his Eyes a fever in his Head was sick and oppressd at his stomack, but not the least redness upon the arm. we had no apprehension that it was the small pox. on the 19 day he began to have a small Eruption upon his face, his symptoms went of & he has had the small pox finely about a hundred which have fill’d. Louissa has been innoculated from him, and from the appearance of the arm we think it has taken. I hope she will have it as favourable as the child. he could not have taken it in any other way as he was not out of the House, but why he should take it, & Louissa not, cannot be accounted for in any other way, than that two disorders would not operate at the same time.
        I yesterday received a Letter from cousin Lucy of ocbr 25 one from Tommy & one from Sister Shaw—and Last week yours october 12 came to hand. I put into mr Adams’s Trunk the cushion I promisd you. I should have sent it sooner, but hoped to have brought it. all the things on the Top belong to J Q A, as you will see. I wish you would send them to him, or let him know that you have them. when Brisler leaves the House I should be glad to have the things left inventoried, not that I fear loosing by the Family who are now there, but for my own satisfaction. there was one thing which I forgot to mention. I have papers in the Escritore which I lent Mrs Bass. the key is on the Bunch with mrs Brisler I wish cousin Lucy to go & take them a way, put them in a draw or Trunk at the other House. I hope to come to Braintree in the course of an other year, and see all my dear Friends. I wish the dr much happiness with his Young wife, is she not young for him?— mrs Norten must have much satisfaction in the event, if she proves as I hope & doubt not she will a kind Aunt and an agreeable companion. I hope my dear sister has recoverd her spirits. none of us live without our anxieties, tho some are of a much more painfull kind than others.
        How is our worthy uncle Quincy. mr Adams I dare say will visit him as often as he can I hope you will see our worthy President. he is much a favorite of mine I do assure you. tell mr Adams that mrs Washington Says she has a present for him when he returns. it is true she says it is of no great value, but she will not tell me what it is, nor let me see it till he returns. I told her I would be jealous but it did not provoke her to shew it me. we are at present all very well. Louissa innoculated the 2 time on thursday last I hope mr Adams will not put of his return so late as he talkd of when he sat out. the weather will be soon very cold and uncomfortable. remember me kindly to all my Friends. I am very bad about writing; not half as good as when I was in England. the reason is I have few subjects, few new objects, the men & women here are like the men & women else where, & if I was to meet a curious Character I should not venture to be free with it.
        I wish to have our winter Apples pears Butter some cheese Bacon Tongus &c all from our own state & what I cannot get from the Farm I would get put up in Boston, such as Hams & Tongues I mentiond all these things to mr Adams but do not know that he will be attentive about them. any Letters which may be taken out of the post office addrest to the Vice Pressident of the united states, you may venture to open the covers of whether mr Adams, is with you or not for you may be sure that they come from Richmond Hill.
        adieu my dear sister and believe me most affectionatly yours—
        
        A Adams
         mrs smith & master william magpye as I call him send duty—
      